Citation Nr: 0033895	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina



THE ISSUE

Entitlement to a higher rating for compression fracture L-1, 
initially rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active military service from April 1 to May 
23, 1966, during which he incurred the back injury which 
caused the disability whose rating is at issue.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that granted service 
connection for compression fracture L-1, and assigned a 
noncompensable evaluation under diagnostic code 5292, 
effective from July 1998.  In June 1999, the RO increased the 
rating for compression fracture L-1 to 30 percent, effective 
from the original date of claim in July 1998.  The veteran 
submitted a notice of disagreement in July 1999, and the RO 
issued a statement of the case in September 1999.  The 
veteran submitted a substantive appeal in September 1999.

In correspondence submitted in March 2000, the veteran also 
contended that he is unable to secure gainful employment as a 
result of his service-connected disability, raising the issue 
of a total disability rating based on individual 
unemployability (TDIU) for the first time.  As that issue has 
not been fully developed for appellate review, it is referred 
to the RO for such further development as may be necessary.

The veteran has expressly raised the issue of an 
extraschedular evaluation for his service-connected back 
disability as provided by 38 C.F.R. § 3.321(b).  This 
question is addressed in a remand section following the order 
in this decision.


FINDING OF FACT

The veteran's compression fracture L-1 is manifested 
primarily by an obvious post-injury kyphotic deformity to the 
lumbar L1-L2 level, degenerative changes, moderate limitation 
of motion, paraspinal spasms, and complaints of pain that are 
equivalent to severe limitation of motion of the lumbar 
spine.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for compression 
fracture L-1 are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5285, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in the U.S. Marine Corps in March 1966 
show a normal spine.

Private medical records reveal that the veteran was in a 
motor vehicle accident in April 1966, and x-ray evidence 
shows a compression fracture of the L-1 vertebral body.  
Records reflect that the veteran was hospitalized for 
observation and treatment, and that he was released from the 
hospital in May 1966.

Service medical records reflect that the veteran was 
discharged from service in May 1966.

A non-VA report of x-rays taken of the veteran's lumbar spine 
in July 1997 reveals mild compression deformity L-1, 
compatible with old fracture.  Degenerative changes were 
noted, L1-L2 and L2-L3, with osteophyte development.

Non-VA progress notes in August 1997 show diagnoses of lumbar 
sprain and ankle sprain.
 
A February 1998 statement from the veteran's treating 
physician indicates that the veteran had been doing fairly 
well until July 1997, when the veteran stepped in a hole and 
twisted his right foot and ankle and strained his back.  The 
physician indicated that the veteran was seeing a different 
doctor for his back problems, which apparently were unrelated 
to the veteran's leg problems.

A February 1999 RO rating decision granted service connection 
for compression fracture L-1, and assigned a noncompensable 
evaluation under diagnostic code 5292, effective from July 
1998.

The veteran underwent a VA examination in March 1999.  He 
reported being involved in a motor vehicle accident in April 
1966 and sustaining an L-1 compression fracture.  The veteran 
reported that he later entered the U.S. Army, and that he re-
injured his back during basic training while walking the 
parallel bars and was subsequently discharged.  The veteran 
reported that he has been diagnosed with reflex sympathetic 
dystrophy in his right lower extremity.  The veteran reported 
sharp pain especially after walking for about 200 feet, or 
standing for about 5 or 10 minutes, or sitting for more than 
10 to 15 minutes.  The veteran reported that his symptoms 
were only improved when he sat in a recliner or when he took 
certain medications.  He reported having physical therapy 
with no improvement of his symptoms.  He reported no previous 
back surgery, and reported walking with a cane in his right 
hand for the past 2 years.

Upon examination, kyphotic deformity was noted at the L1-L2 
level.  There was tenderness to palpation at the L5-S1 level.  
Paraspinal spasms were noted at the L2-L4 levels.  Flexion 
was 60 degrees with pain; extension was 10 degrees with pain.  
Right-sided bending and left-sided bending were 30 degrees 
with no pain.  There was pain with axial rotation as well as 
pain with axial loading.  There was diffuse tenderness to 
palpation along the lower back area.  Motor strength was 5/5 
in both lower extremities.  Sensation was intact and equal in 
all dermatomes.  Deep tendon reflexes were equal and 2+ at 
the knees and 1+ at the ankles.  Straight leg raising was 
negative in both the seated and supine position; there was 
pain at 20 degrees of flexion.  Babinski sign and clonus sign 
were negative.  The veteran was able to toe and heel walk 
without difficulty.  The examiner noted an obvious post-
injury kyphotic deformity to the lumbar L1-L2 level, which 
may result in earlier degenerative arthritis in the lower 
lumbar spine.  The examiner also noted difficulty in 
determining whether the primary nature of the veteran's pain 
was non-organic since the veteran was on chronic narcotics 
and did have four-out-of-five Waddell's signs.  The examiner 
noted that the veteran did demonstrate evidence of both 
degenerative arthritis as well as non-organic pain.
 
VA progress notes in April 1999 include a diagnosis of 
chronic low back pain, and a provisional diagnosis of 
spondylolisthesis of the lumbar spine.

Non-VA medical records reveal that the veteran underwent a 
"functional capacity evaluation" in April 1999.  These 
records show that the veteran has 15 percent impairment in 
the range of motion of his lumbar spine, as well as 
limitation of motion and loss of strength in his right lower 
extremity.

A June 1999 RO rating decision increased the evaluation for 
compression fracture L-1 from zero percent to 30 percent, 
effective from July 1998.

Statements of the veteran in the claims folder are to the 
effect that the service-connected compression fracture L-1 
involves abnormal mobility, use of a brace, demonstrable 
deformity of the vertebra, spasm, and chronic pain.


B.  Legal Analysis

The veteran contends that his service-connected compression 
fracture L-1 produces more functional impairment than 
currently rated.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

A review of the record shows that service connection has been 
granted for compression fracture L-1, and that a 30 percent 
evaluation has been assigned under diagnostic code 5285-5292.  

Residuals of fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement, but 
abnormal mobility is present with requires a neck brace (jury 
mast).  In other cases, the residuals should be rated on the 
basis of resulting definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limitation of motion, evaluations should 
not be assigned for more than one spinal segment by reason of 
the involvement of only the first or last vertebra of an 
adjacent segment.  38 C.F.R. § 4.71a, Code 5285.

A rating for the veteran's compression fracture L-1 may be 
assigned by reference to diagnostic code 5292, 5293, or 5295.  
No more than one rating may be assigned without violating the 
rule against the pyramiding of disabilities.  38 C.F.R. § 
4.14.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Code 5295.

The Board notes that service connection is not in effect for 
reflex sympathetic dystrophy in the veteran's right lower 
extremity, or for problems involving the veteran's right leg 
and ankle.  As such, symptoms attributable to these non-
service-connected disabilities may not be considered in the 
evaluation of the service-connected compression fracture L-1.  
38 C.F.R. § 4.14.

The medical evidence shows that the veteran's compression 
fracture L-1 is manifested primarily by moderate limitation 
of motion, degenerative changes, paraspinal spasms, and 
complaints of pain.  The veteran has 60 degrees of flexion 
with pain in his lumbar spine, and 10 degrees of extension 
with pain.  The veteran is able to bend 30 degrees to the 
right and to the left without extreme discomfort in his lower 
back.  He also has pain on rotation and pain on axial 
loading.  Functional capacity evaluation reveals an 
impairment of 15 percent in the range of motion of the 
veteran's lumbar spine.  There is no evidence of any 
significant neurological deficits.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the evidence shows moderate limitation of the 
range of motion with pain.  Paraspinal spasms and tenderness 
have been noted by examiners.  Statements of the veteran in 
the claims folder are to the effect that his symptoms only 
improve when he sits in a recliner and takes medication.  The 
overall evidence shows that the veteran has little 
intermittent relief from pain in his low back.  The Board 
finds that the effect of pain warrants evaluation of the 
moderate limitation of motion as "severe".

After consideration of all the evidence and the provisions of 
DeLuca, the Board finds that a 40 percent rating for severe 
limitation of motion of the lumbar spine under diagnostic 
code 5292 best represents his disability picture.  Moreover, 
the evidence also shows that the veteran has a demonstrable 
deformity of a vertebral body that supports the adding of 10 
percent to the 40 percent evaluation for the veteran's 
compression fracture L-1 under the provisions of diagnostic 
code 5285.  

The preponderance of the evidence is in favor of a 50 percent 
rating based on the provisions of DeLuca, and the claim is 
granted.  Since the preponderance of the evidence supports 
the claim, the benefit of the doubt doctrine is not for 
application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5107).

The Board finds that the evidence shows that this level of 
impairment due to compression fracture L-1 has existed since 
the effective date of the claim. Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, a "staged" rating is not 
indicated.  DeLuca, 8 Vet. App. 202.


ORDER

An initial rating of 50 percent is granted for compression 
fracture L-1, subject to the regulations applicable to the 
payment of monetary awards.


REMAND

The veteran has expressly raised (statement of March 30, 
2000) the issue of an extraschedular evaluation for his 
service-connected back disability as provided by 38 C.F.R. 
§ 3.321(b).  The Board does not have jurisdiction to 
adjudicate this claim in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  VA's General Counsel has held that 
the question of entitlement to an extraschedular rating is 
not inextricably intertwined with the question of entitlement 
to a higher schedular rating, and that the proper method of 
returning the case to the RO for further action 

is by remand rather than referral.  VAOPGCPREC 6-96.  
Accordingly, this question is remanded to the RO for the 
following action:

The RO should adjudicate the veteran's 
claim for an extraschedular rating for 
his service-connected back disability 
under 38 C.F.R. § 3.321(b)(1).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 

